JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplements thereto filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 8, 2007, be affirmed as to appellees Government of the Islamic Republic of Iran, Supreme Leader of the Islamic Revolution Khamenei, Islamic Revolutionary Court, Ministry of Intelligence & Security, Council of Guardians, Ministry of Islamic Culture & Guidance, and Islamic Revolutionary Guard Corps. The district court correctly determined that appellant’s claims against these appellees were barred by the doctrine of res judicata. See Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980); Smalls v. United States, 471 F.3d 186, 192 (D.C.Cir.2006). Dismissal of a case for failure to state a claim is an adjudication on the merits with preclusive effect. Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n. 3, 101 S.Ct. 2424, 69 L.Ed.2d 103 (1981).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.